Citation Nr: 0830841	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-31 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for tinnitus.


FINDING OF FACT

The veteran's tinnitus first manifested after service and is 
not related to his service or to any aspect thereof.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§  1131, 1154(b)5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including tinnitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The veteran asserts that he was exposed to acoustic trauma in 
service as a result of firing weapons during basic training; 
gunfire, mortar, and rocket explosions in Vietnam; and the 
explosion of an ammunition dump in Vietnam.  He contends that 
this in-service exposure to acoustic trauma caused his 
current tinnitus.  In written statements, the veteran has 
reported that his ears would ring after exposure to loud 
noises in service.  It was not until the 1970s, however, that 
he began to experience tinnitus on an ongoing basis.

His service medical records do not show clinical evidence of 
either hearing loss by VA standards or tinnitus at any time 
during active service.  His exposure to acoustic trauma, 
however, at least in the form of the explosion of the 
ammunition dump, has been verified by the National Personnel 
Records Center.  The veteran may thus be presumed to have 
been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  However, service connection for 
tinnitus may not be presumed.  Rather, a nexus between any 
current tinnitus and the in-service exposure to acoustic 
trauma must be shown.

The first and only post-service medical evidence showing 
complaints of tinnitus is on VA audiometric examination in 
August 2007.  At the time of the examination, the veteran 
reported experiencing constant ringing, popping, and 
crackling tinnitus in both ears that began during his tour in 
Vietnam.  The veteran reported exposure to acoustic trauma in 
service.  The veteran denied a post-service history of 
occupational or recreational noise exposure.  The examiner 
diagnosed the veteran with bilateral tinnitus.  In addressing 
whether the veteran's tinnitus was related to exposure to 
acoustic trauma in service, the examiner determined that 
because the veteran's hearing was normal throughout his 
period of service and on separation from service, it was not 
likely that his tinnitus was related to acoustic trauma 
sustained during military service.  

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for tinnitus on a presumptive 
basis.  Additionally, in view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no competent medical evidence 
establishing a medical nexus between military service and the 
veteran's bilateral tinnitus.  Rather, the evidence of record 
only weighs against such a finding.  Thus, service connection 
for tinnitus is not warranted.

The Board has considered the veteran's assertions that his 
tinnitus is related to his service.  However, to the extent 
that the veteran ascribes his current tinnitus to exposure to 
noise in service, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  While the veteran states that his symptoms 
after service support the current diagnosis by a medical 
professional, his statements alone are not competent to 
provide the medical nexus and a medical professional has not 
made any connection.  Thus, the veteran's lay assertions are 
not competent or sufficient to establish any nexus to support 
the claim for service connection.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's current tinnitus 
first manifested more than one year after service and is not 
related to his active service or any incident therein.  As 
the preponderance of the evidence is against the veteran's 
claims for service connection for tinnitus, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2005; a rating 
decision in May 2006; and a statement of the case in June 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.   Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for tinnitus is not warranted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


